DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (US PGPub. 2013/0015945). Regarding claim 1, Chang describes the same invention as claimed, including: An exercise machine used by a user to perform a physical activity, comprising (para. 9: “The primary object of the present invention is to provide a function setting method for a control panel of an exercise equipment, which makes it easy for the user to set functions by turning on the backlight of the button that needs to be pressed to guide the user to press.”): at least one control device (A) which is actuatable by the user to impart a command to the exercise machine at least one lighting device (backlights as described in para. 23: “The step of unlocking 12 is to turn on the backlights of the valid buttons that can be pressed, and the rest buttons are invalid and their backlights are turned off, so that the valid buttons with turned-on backlights guide the user to press, wherein only the valid buttons with turned-on backlights can be pressed to set exercise mode, while the invalid buttons with turned-off backlights are unable to set exercise mode. For example, as shown in FIG. 3, the valid buttons 21 and 22 which are for running mode and jogging mode are shown in solid lines, while the invalid buttons (including the gradient button 31, time setting button 32, speed button 33, adjust up button 41, adjust down button 42, input button 43, restore button 44, start button 45, stop button 46) are shown in dot lines.”), said at least one lighting device being positioned on the exercise machine (on console A) so as to identify said at least one control device when the at least one lighting device is lit (Fig. 3 for example).
Regarding claim 2, An exercise machine according to claim 1, wherein the at least one lighting device (backlight) comprises at least one light source (Fig. 3) and at least one light diffuser (button 21, 22 act as diffusers for the light), the at least one light diffuser being positioned on the exercise machine (on console A) so as to identify said at least one control device when the at least one light diffuser is lit (Fig. 3).
Regarding claim 3, An exercise machine according to claim 2, wherein the at least one light diffuser (backlight) comprises a first end adapted to receive light from said at least one light source (source of the backlight) and a second end (surface of 
	Regarding claim 9, An exercise machine according to claim 1, comprising a data processing unit (for performing the flowchart of Fig. 1) operatively connected to said at least one lighting device (backlight) and said at least one control device (a), said data processing unit being configured to control said at least one lighting device (backlight) according to the variation of a control parameter of the exercise machine, said control parameter of the exercise machine being controllable by the user by actuating said at least one control device which is identifiable by the at least one lighting device (para. 24: “The step of judging and setting 13 is to judge whether the user pressed a valid button or not, if yes, then turn on the backlight of the next valid button to be pressed, while the rest buttons are invalid and their backlights are turned off. The step of judging and setting 13 is repeated until all the settings are done. The judging means to judge whether the user pressed the valid button, if not, the backlight of the valid button keeps turning on and the invalid buttons keep turning off. In this way, the backlight of the next valid button that is designed to be pressed according to the selected exercise mode is turned on to guide the user to press, and the rest buttons are invalid and their backlights are turned off. On top of that, the step of judging and setting 13 also judges whether the selected program corresponding to the pressed button is finished or not after the user pressed the valid button. If yes, the step of judging and setting 13 is finished, or it will be repeated until all settings are done.”). 
Regarding claim 10, An exercise machine according to claim 9, wherein the data processing unit is configured to blink the at least one light source (blacklight) of said at To achieve the above objects, a function setting method for a control panel of an exercise equipment in accordance with the present invention comprises the steps of: resetting: turning off all backlights of all buttons on the control panel; unlocking: turning on a backlight of a valid button that needs to be pressed so as to guide a user to press, and the rest buttons are invalid buttons whose backlights are turned off; and judging and setting: judging whether the valid button is pressed, if yes, turning on a backlight of a next button to be pressed, and the rest buttons are invalid buttons and their backlights are turned off, repeating the judging and setting step until all settings are done.” And para. 12: “The backlight of the valid buttons can be constant light or flashing light.”).

Claim(s) 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (US PGPub. 2013/0015945). Regarding claim 14, Chang describes the same invention as claimed, including: A method for identifying, on an exercise machine, one or more control devices (buttons on console A) of the exercise machine, comprising steps of: providing at least one control device (any of buttons on console A, for example 21 or 22) which is actuatable by the user to impart a command to the exercise machine; providing at least one lighting device positioned on the exercise machine (backlight); identifying, by said at least one lighting device, when said at least one lighting device is lit, said at least one control device with which the exercise machine is provided (Fig. 3). 
To achieve the above objects, a function setting method for a control panel of an exercise equipment in accordance with the present invention comprises the steps of: resetting: turning off all backlights of all buttons on the control panel; unlocking: turning on a backlight of a valid button that needs to be pressed so as to guide a user to press, and the rest buttons are invalid buttons whose backlights are turned off; and judging and setting: judging whether the valid button is pressed, if yes, turning on a backlight of a next button to be pressed, and the rest buttons are invalid buttons and their backlights are turned off, repeating the judging and setting step until all settings are done.”).  
Regarding claim 16, A method according to claim 15, further comprising a step of blinking, by the data processing unit, at least one light source (backlight) of said at least one lighting device until, during the user's workout on the exercise machine, the control parameter of the exercise machine reaches a set reference value of said control parameter (judged as a valid button being pressed, para. 11 and para. 12: “the backlight of the valid buttons can be constant light or flashing light.”).  

Allowable Subject Matter
Claims 4-8, 11-13, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 recites the light diffuser further comprises at least one light conveying element arranged between the first end of the light diffuser and the second end of the light diffuser, the first end of the light diffuser, the second end of the light diffuser and the light conveying element defining a main body having a first surface facing the light source and shaped to amplify light from the source. The main body comprising a second surface facing an exterior of the machine shaped to diffuse the light outside of the exercise machine. The prior art of record neither shows nor teaches this feature. Claim 5 recites an annular lighting device, which is neither shown nor taught by the prior art. Claims 6-8 are objected to by virtue of their dependency from claim 5. Claims 11 and 17 each recites blinking the light until a certain time, at which point a second frequency of blinking is performed by the light. The prior art of record neither shows nor teaches this feature. Claims 12 and 18 each recites receiving a command to control the lighting device remotely, which is neither shown nor taught by the prior art of record. Claims 13 and 19 each recite using the flashing light as an alert representative of the need to modify a control device when a workout parameter of a currently performed workout routine has reached a reference threshold value, which is neither shown nor taught by the prior art of record. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892 for cited art of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNDHARA M GANESAN whose telephone number is (571)272-3340. The examiner can normally be reached 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784